MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 23 2020, 9:10 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of M.H. and K.M.                           December 23, 2020
(Minor Children), Children in                            Court of Appeals Case No.
Need of Services;                                        20A-JC-1201
Q.H. (Mother),                                           Appeal from the Marion Superior
                                                         Court
Appellant-Respondent,
                                                         The Honorable Marilyn A.
        v.                                               Moores, Judge
                                                         The Honorable Jennifer Hubartt,
                                                         Magistrate
The Indiana Department of
                                                         Trial Court Cause Nos.
Child Services,
                                                         49D09-1908-JC-2081
Appellee-Petitioner.                                     49D09-1908-JC-2082




Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020               Page 1 of 13
                                          Statement of the Case
[1]   Q.H. (“Mother”) appeals the trial court’s order adjudicating her sons, M.H.

      (“M.H.”) and K.M. (“K.M.”) (collectively “the Children”), to be Children in

      Need of Services (“CHINS”). Mother specifically argues that there is

      insufficient evidence to support the adjudication. Concluding that the Indiana

      Department of Child Services (“DCS”) presented sufficient evidence to support

      the CHINS adjudication, we affirm the trial court.1


[2]   We affirm.


                                                          Issue
               Whether there is sufficient evidence to support the CHINS
               adjudication.


                                                         Facts
[3]   The evidence most favorable to the CHINS adjudication reveals that Mother is

      the parent of M.H., who was born in April 2009, and K.M., who was born in

      January 2011. One evening in July 2019, Mother and her husband

      (“Husband”) began arguing. Husband “said [that he] would leave . . . to avoid

      any confrontation[.]” (Tr. Vol. 2 at 92). As he was walking away from the

      house, Mother and the Children “came down the street” in Mother’s car. (Tr.




      1
        The Children’s father (“Father”) is not a party to this appeal. Father attended a CHINS pre-trial conference
      in August 2019 and told the trial court that he had not seen the Children in four or five years. When the trial
      court told him that he had a right to parenting time, Father disagreed with the trial court and “voluntarily left
      the courtroom.” (Tr. Vol. 1 at 20). Father did not attend any of the other CHINS proceedings.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020                   Page 2 of 13
      Vol. 2 at 92). Mother was “yelling out the window profanities and trying to hit

      [Husband] with her car[.]” (Tr. Vol. 2 at 92). Mother then “sped up and hit”

      Husband. (Tr. Vol. 2 at 93). Husband bounced off the hood of Mother’s car

      and onto the street. Mother told a witness “to get out of the way so she could

      do it again.” (Tr. Vol. 2 at 94). Husband sought treatment the following day

      for his calf muscles and tailbone. As a result of the incident, the State charged

      Mother with Level 5 felony battery with a deadly weapon and Level 6 felony

      domestic battery committed in the presence of a child less than sixteen years

      old.


[4]   Two weeks later, Mother and her two adult sons engaged in an altercation with

      Brandy Holden (“Holden”), the maternal grandmother of Mother’s older son’s

      young child (“the child”), and Holden’s family. The two families were arguing

      about whether Mother and her sons could take the child. When Holden

      noticed that the child was in the back seat of Mother’s car with the Children,

      Holden ran over to the car and attempted to take the child. However, M.H.

      had his arms around the child, and, as Holden “was trying to grab [the child],

      [K.M.] was punching [Holden].” (Tr. Vol. 2 at 40). While Mother’s adult son

      attempted to pull Holden out of the car by her neck, Mother got into the car,

      “put the car in reverse [and] slammed on the gas pedal[.] [A]t that time

      [Holden] flew underneath the car, [and Mother] ran Holden over.” (Tr. Vol. 2

      at 40). Mother “proceed[ed] to come back in reverse towards [Holden,] and

      [Holden’s] daughter yanked [Holden] out of the way[.]” (Tr. Vol. 2 at 40).

      Mother and her sons, including the Children, drove away with the child.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 3 of 13
      Holden had injuries “to both of [her] legs where the tires [had] r[u]n over

      [them]” as well as a broken toe. (Tr. Vol. 2 at 41). As a result of this incident,

      the State charged Mother with Level 6 felony criminal recklessness committed

      with a deadly weapon and Class A misdemeanor battery resulting in bodily

      injury.


[5]   On August 15, 2019, DCS filed a petition alleging that the Children were

      CHINS based upon Mother’s failure “to provide the [C]hildren with a safe,

      stable, and appropriate living environment free from domestic violence.” (App.

      Vol. 2 at 44). The Children were removed from Mother and placed in foster

      care. In addition, based upon Mother’s criminal charges, the trial court issued a

      no-contact order preventing Mother from having any contact with the Children.


[6]   DCS referred Mother to Families First for a family functioning assessment to

      determine whether parenting classes were appropriate. DCS also

      recommended that Mother participate in a domestic violence assessment,

      home-based case management services, and therapy. In addition, DCS

      recommended that Mother have supervised parenting time with the Children as

      soon as the no-contact order was lifted. Mother attended the family functioning

      assessment but refused to sign a release so that the assessor could send her final

      report and recommendations to DCS. The assessor was therefore unable to

      complete the assessment.


[7]   In addition, although Mother reported to DCS that the Children suffered from

      and took medication for a variety of conditions, including food allergies,


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 4 of 13
      asthma, a seizure disorder, autism, depression, and a chromosomal disorder,

      Mother refused to sign medical releases so that DCS could obtain the

      Children’s medical records. Mother specifically told the DCS that she “knew

      the [Children’s] medical needs best” and did not understand why DCS needed

      to see the medical records. (Tr. Vol. 2 at 56).


[8]   The trial court heard testimony about these facts at the two-day CHINS

      factfinding hearing in October 2019. In addition, Husband testified that Mother

      suffers from bi-polar and post-traumatic stress disorders but refuses to take her

      prescribed medication. According to Husband, when Mother is not taking her

      medication, “anybody that tries to help [Mother] is like the enemy.” (Tr. Vol. 2

      at 96).


[9]   DCS Family Case Manager Maralla Coder (“Case Manager Coder”) testified

      that “it [was] very concerning that Mother ha[d] a pattern of violent behavior.”

      (Tr. Vol. 2 at 113). Another concern that Case Manager Coder had at that time

      was that Mother was exhibiting erratic behavior, paranoid thinking, and

      confusing conversations that were difficult to follow. Case Manager Coder

      further explained as follows:


                [Mother] says that I am not in favor of reunification, that I’m
                hiding her children from sibling visits because I’m hiding their
                bruises, that I’m trying to keep her kids away from her and so she
                wants me off the case. She’s trying to - I guess she’s filing
                something with the ombudsmen, she’s creating a report to turn
                into the State where she’s asked several times for an ID number
                of mine that I don’t know what that means, she thinks I’m not
                telling my supervisor to contact her[.]

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 5 of 13
       (Tr. Vol. 2 at 113).


[10]   When asked if she believed that Mother would be able to keep the Children safe

       without the coercive intervention of the court, Case Manager Coder responded

       that she did not. The case manager specifically pointed out that Mother had

       not “participated in anything that [DCS had] asked her to do.” (Tr. Vol. 2 at

       117). In addition, although Mother had told Case Manager Coder that she was

       seeing a therapist, Mother refused to sign a release of information so that Case

       Manager Coder could obtain a report from the therapist.


[11]   At the end of the CHINS factfinding hearing, Mother asked that a different

       family case manager be assigned to her case because she was concerned that

       Case Manager Coder had not been honest with her. In support of her request,

       Mother told the trial court that, during the CHINS factfinding hearing, Case

       Manager Coder had told Holden that she was doing a good job on the witness

       stand. Case Manager Coder denied making the statement, and the trial court

       declined to order DCS to assign a different case manager to Mother’s case.


[12]   In November 2019, the trial court issued an order adjudicating the Children to

       be CHINS. The trial court specifically concluded that the Children’s physical

       or mental condition was seriously impaired or endangered as a result of

       Mother’s refusal to provide them with a safe and stable environment, “free from

       exposure to serious and dangerously violent situations.” (App. Vol. 2 at 176).

       The trial court further concluded that the Children needed a safe and stable

       home environment “free from exposure to dangerously violent situations,


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 6 of 13
       which they [were] unlikely to receive without the coercive intervention of the

       Court.” (App. Vol. 2 at 176). The trial court’s order scheduled the CHINS

       dispositional hearing for December 20, 2019.


[13]   After the no-contact order had been lifted, Mother began supervised parenting

       time with the Children. However, one month later, shortly after the trial court

       had issued its order adjudicating the Children to be CHINS, DCS filed a

       motion to suspend Mother’s parenting time. The motion alleged that Mother

       had exhibited erratic, paranoid and aggressive behavior during parenting time.

       DCS advised the trial court that the supervised parenting time provider had

       withdrawn its services because of safety concerns.


[14]   Three days later, Mother’s public defenders filed a motion to withdraw from the

       CHINS case based upon Mother’s request. On December 6, 2019, the trial

       court held a hearing on DCS’s motion to suspend Mother’s parenting time and

       the public defenders’ motion to withdraw from the case. The trial court found

       that the supervised parenting time provider was no longer willing to facilitate

       Mother’s parenting time. In addition, the trial court found that, although DCS

       had sought alternative supervised parenting time agencies to facilitate Mother’s

       parenting time, no agency was willing to accept the case. The trial court

       granted DCS’ motion to suspend parenting time and the public defenders’

       motion to withdraw from the case.


[15]   The following week, DCS filed a predispositional report for the scheduled

       December 20 dispositional hearing as well as a petition for parental


       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 7 of 13
       participation. Two days before the dispositional hearing, Mother’s new private

       attorneys filed their appearances and requested a continuance of the

       dispositional hearing, which the trial court granted. The trial court rescheduled

       the dispositional hearing for January 17, 2020. The trial court also authorized

       supervised parenting time for Mother to be re-instated.


[16]   One week before the scheduled dispositional hearing, Mother filed a motion to

       continue the hearing because she had scheduled a psychiatric evaluation, and

       her private attorneys were working with DCS to get Mother involved in services

       before the dispositional hearing. The trial court granted Mother’s motion to

       continue.


[17]   In early February 2020, Mother’s private attorneys filed a motion to withdraw

       based on “an irreparable breakdown in the Attorney-Client relationship.”

       (App. Vol. 3 at 27). The trial court granted the motion and ordered the re-

       appointment of a public defender based upon Mother’s request. The trial court

       rescheduled the CHINS dispositional hearing for March 13, 2020.


[18]   In mid-February 2020, Mother orally requested that the trial court appoint a

       different DCS family case manager to her case. Mother also filed a motion to

       continue the dispositional hearing because she had not had “adequate

       communications with her public defender.” (App. Vol. 3 at 44). The trial court

       granted Mother’s motion to continue the dispositional hearing and rescheduled

       that hearing to April 17, 2020.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 8 of 13
[19]   In March 2020, the trial court held a hearing on Mother’s request for

       appointment of a different DCS family case manager. Following the hearing,

       the trial court issued a detailed order that summarized the case up to that point.

       Specifically, the trial court found that Mother’s “mental health and past

       perpetration of domestic violence in the presence of [the Children] [were]

       central issues which [had to] be addressed in the reunification with [the

       Children].” (App. Vol. 3 at 44). The trial court noted that Mother had

       presented it with a letter from one of her mental health providers. The letter

       stated that Mother would be unable to make progress in her case and toward

       reunification with her children due to her belief that the Case Manager Coder

       was biased against her.


[20]   The trial court further found as follows:


               The Court believes that [M]other’s belief, founded or unfounded,
               that the assigned Family Case manager has a personal bias
               against [M]other will inhibit the reunification process with [the
               Children]. This process has been delayed at this point due to the
               numerous continuances of the disposition hearing, which have
               been requested by [M]other, and the Court finds that it is in the
               best interest of [the Children] to not delay the process further.


       (App. Vol. 3 at 41). Accordingly, the trial court granted Mother’s request for a

       new DCS family case manager and ordered DCS to appoint the same within

       seven days.


[21]   In April 2020, the trial court continued Mother’s dispositional hearing because

       of the COVID-19 pandemic. The trial court held a remote dispositional hearing

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 9 of 13
       in May 2020. Following the hearing, the trial court issued a dispositional order

       and granted Mother increased parenting time to include a trial basis of in-home

       parenting time. The Children were returned to Mother’s care at the end of June

       2020. However, the CHINS case remained ongoing and was not dismissed.


[22]   Mother now appeals the trial court’s adjudication of the Children to be CHINS.


                                                   Decision
[23]   Mother argues that there is insufficient evidence to support the CHINS

       adjudication. A CHINS proceeding is a civil action. In re N.E., 919 N.E.2d

       102, 105 (Ind. 2010). Therefore, DCS had to prove by a preponderance of the

       evidence that the Children were CHINS as defined by the juvenile code. Id.

       INDIANA CODE § 31-34-1-1 provides that a child is a CHINS if, before the child

       becomes eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with the necessary food, clothing, shelter, medical care,
               education, or supervision; . . . and

               (2) the child needs care, treatment, or rehabilitation that:

                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 10 of 13
[24]   The Indiana Supreme Court has synthesized this statutory language, explaining

       that a CHINS adjudication requires proof of “three basic elements: that the

       parent’s actions or inactions have seriously endangered the child[ren], that the

       child[ren]’s needs are unmet, and (perhaps most critically) that those needs are

       unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283, 1287

       (Ind. 2014).


[25]   A CHINS adjudication focuses on the child’s condition rather than the

       parent’s culpability. In re N.E., 919 N.E.2d at 105. The purpose of a

       CHINS adjudication is to provide proper services for the benefit of the

       child, not to punish the parent. Id. at 106. A CHINS adjudication in no

       way challenges the general competency of parents to continue

       relationships with their children. Id. at 105.

[26]   When determining whether there is sufficient evidence to support a

       CHINS determination, we consider only the evidence most favorable to

       the judgment and the reasonable inferences to be drawn therefrom. In re

       S.D., 2 N.E.3d at 1287. This Court will not reweigh the evidence or

       reassess the credibility of the witnesses. Id. at 1286.

[27]   We further note that, as a general rule, appellate courts grant latitude and

       deference to trial courts in family law matters. Matter of D.P., 72 N.E.3d

       976, 980 (Ind. Ct. App. 2017). “This deference recognizes a trial court’s

       unique ability to see the witnesses, observe their demeanor, and scrutinize

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 11 of 13
       their testimony, as opposed to this court’s only being able to review a cold

       transcript of the record.” Id.

[28]   Here, Mother argues that there is insufficient evidence to support the CHINS

       adjudication. Specifically, she first argues that DCS failed to prove by a

       preponderance of the evidence that Mother’s actions seriously endangered the

       Children. However, it is well-settled that a child’s exposure to domestic

       violence can support a CHINS adjudication. Id. at 984. Additionally, a single

       incident of domestic violence in a child’s presence may support a CHINS

       finding. Id. Here, within a two-week time period, Mother exposed her then

       nine- and eleven-year-old sons to two incidents of domestic violence when she

       intentionally hit both Husband and Holden with her car while the Children

       were in the car. This is sufficient evidence that Mother’s actions have seriously

       endangered the Children.


[29]   Mother also argues that DCS failed to prove by a preponderance of the

       evidence that the Children’s needs were unlikely to be met without State

       coercion. However, our review of the evidence reveals that Mother had not

       complied with DCS’ requests for information. Specifically, Mother refused to

       release the results of her family functioning assessment to DCS. Mother also

       refused to release the Children’s medical records to DCS even though both of

       the Children suffer from several medical conditions. In addition, although

       Mother had told Case Manager Coder that she was seeing a therapist, Mother

       refused to sign a release so that Case Manager Coder could obtain a report from

       the therapist. This is sufficient evidence that the Children’s needs were unlikely
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020   Page 12 of 13
       to be met without State coercion. We find sufficient evidence to support the

       CHINS determination.2


[30]   Affirmed.


       Vaidik, J., and Brown, J., concur.




       2
         Mother also argues that she “was denied due process when the trial court refused her repeated requests for
       an unbiased family case manager.” (Mother’s Br. 35). Mother has waived appellate review of this issue
       because she raises it for the first time on appeal. See In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001)
       (explaining that Mother waived due process argument because she raised it for the first time on appeal).
       Waiver notwithstanding, we find no due process violation here. The gravamen of Mother’s due process
       argument is that the Children would have been returned to her before June 2020 if the trial court had
       assigned a new case manager to her case before March 2020. However, Mother has pointed to no evidence
       that Case Manager Coder was biased, and we find none. Rather, our review of the record reveals that Case
       Manager Coder communicated with Mother, referred Mother to services, and attempted to find a new
       agency to facilitate Mother’s supervised parenting time when the agency that was supervising Mother’s
       parenting time refused to continue the supervised visits because of safety concerns with Mother. Further, we
       agree with DCS that “[i]t was Mother’s mental health issues, and her inability to get along with those who
       were trying to help her – including her own court-appointed and private attorneys, the [trial] court, and [Case
       Manager] Coder – that interfered with the case moving forward.” (DCS’ Br. 49).

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1201 | December 23, 2020                 Page 13 of 13